Citation Nr: 1333136	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  05-20 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to September 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, granted an increased rating of 10 percent for the service-connected left knee disability, effective August 30, 2004.

The Veteran testified during a hearing before a Veterans Law Judge in November 2007.  A transcript is of record.  

The claim was remanded in January 2008 for additional development.  In December 2009, the Board denied the claim for an increased rating for a left knee disability.  The Veteran appealed that decision, and in October 2010 the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (Joint Motion), vacating the Board's December 2009 decision and remanding the case for action consistent with the Joint Motion.  In October 2011, September 2012, and June 2013 the Board remanded the claim for additional development and consideration.  This development has not been substantially completed.  

This appeal was processed using the Virtual VA system and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In its June 2013 remand, the Board requested that the Veteran be provided with a VA examination to determine the current severity of the left knee disability.  The Board specifically requested that the examiner determine whether the Veteran had recurrent subluxation or lateral instability, and if so, whether it would be considered slight, moderate, or severe.  The examiner was also requested to consider the impact of the Veteran's reported flare-ups on left knee function. 

The Veteran received a VA examination in June 2013.  In the report, the examiner noted left knee functional loss or impairment following repetitions in the form of less movement than normal and pain on movement but did not note the point, if any, at which such factors caused functional impairment.  The examiner stated at the end of the report that it was not possible to assess functional limitations including range of motion loss that occurs during flare-ups unless he was actually present for the flare-up.  

The Court has instructed that in applying the applicable regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 
25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).  The Board acknowledges that this may require some degree of conjecture on the examiner's part, but this is what is necessary to properly evaluate the left knee disability.  

Therefore, a new VA examination with a new physician is required to determine the current severity of the Veteran's left knee disability, to include the impact of such functional factors as pain, weakened movement, excess fatigability, and incoordination.

Upon remand, records of ongoing VA treatment should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records and associate them with the claims file or the virtual file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.
 
2.  Once the above development has been completed, the Veteran should be afforded a new VA examination to determine the current severity of his service-connected left knee disability.  The claims file must be reviewed by the examiner.  

The examiner should report the ranges of left knee motion in degrees and should note the points in the ranges of motion when pain becomes evident.

The examiner should determine whether the left knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry should not be limited to muscles or nerves. 

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  (This requires a certain degree of conjecture on the examiner's part, but is required for rating the left knee disability.)

The examiner should report all neurologic impairment resulting from the service-connected left knee disability.  The examiner should also opine as to the severity of that impairment, in terms of mild, moderate, or severe.  If there is neurologic impairment of the lower extremities that is not related to the service-connected left knee disability, the examiner should so report.

As the Veteran has reported flare-ups of left knee symptoms, the examiner must specifically address these reports and opine as to the functional impairment in terms of limitation of motion incurred during or as a result of such flare-ups.  

The examiner should determine whether the Veteran has recurrent subluxation or lateral instability of his left knee as a result of his service-connected disability, and if so, whether it would be considered slight, moderate, or severe.  The examiner must specifically discuss the Veteran's reports of subluxation and instability in providing the opinion.  

All opinions expressed must take the Veteran's reports into consideration.  

3.  After completion of all requested and necessary development, the RO should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


